The parties have settled their differences, the appeal is dismissed to the end that a motion may be made in the court of chancery to dismiss the bill of complaint.
We are not to be understood as expressing any view with respect to the opinion filed in the cause by the learned vice-chancellor who granted the preliminary injunction appealed from.
For dismissal — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.